Opinion of the Court
Quinn, Chief Judge:
A general court-martial convicted the accused of a number of offenses, in violation of the Uniform Code of Military Justice, and sentenced him to a dishonorable discharge, forfeiture of all pay and allowances, and confinement at hard labor for twelve years. On review, intermediate appellate authorities modified some of the findings of guilty and mitigated the sentence to a bad-conduct discharge, total forfeitures, and confinement at hard labor for three years.
On this appeal, the accused contends that several of the separately alleged acts of misconduct were merely parts of a single transaction, and were not, therefore, separate for the purpose of punishment. The Government concedes that under the circumstances of the ease the offenses were not separate, with the result that the law officer erred in his instruction as to the maximum punishment for the offenses found. It asks that the case be remanded to the board of review for reassessment of the sentence in light of the error. See United States v Scott, 16 USCMA 478, 37 CMR 98; United States v Morse, 9 USCMA 799, 27 CMR 67; United States v Maynazarian, 12 USCMA 484, 31 CMR 70. In view of the concession, the decision of the board of review as to the sentence is reversed, and the record of trial is returned to the Judge Advocate General of the Navy for resubmission to the board of review for reconsideration of the sentence. United States v Wagner, 8 USCMA 395, 24 CMR 205; United States v Hogan, 9 USCMA 365, 26 CMR 145; cf. United States v Smith, 11 USCMA 149, 28 CMR 373.
Judge Kilday concurs.